UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 DONALD BROWN, JR.,

                          Plaintiff,

                          v.                         Civil Action No. 14-cv-1826 (CRC) (DAR)

 CAROLYN W. COLVIN, Acting
 Commissioner, Social Security
 Administration

                         Defendant.


                                               ORDER

          Upon careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation filed September 29, 2016, and hearing no objections from the Defendant, the

Court hereby ADOPTS the Report and ACCEPTS the Recommendation of the Magistrate Judge.

Accordingly, it is hereby

          ORDERED that [9] Plaintiff’s Motion for Judgment of Reversal be GRANTED. It is

further

          ORDERED that [10] Defendant’s Motion for Judgment of Affirmance be DENIED. It is

further

          ORDERED that the case be remanded to the Social Security Administration for further

proceedings consistent with the Report and Recommendation.

          SO ORDERED.


Date:      November 30, 2016
                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge